Owen, J.
While the law implies a promise to compensate valuable services rendered, there is a well established exception to this general rule, which has found frequent expression by this court in the following language:
“Where near relatives by blood or marriage reside together as one common family, and one of them renders-services to another, and such other furnishes him board and lodging or other necessaries or comforts, a presumption arises that neither party intended to receive or to pay compensation for the services rendered on the one hand, or for the board and lodging or other necessaries or comforts on the other ¡’that they were intended as mutual acts of kindness done or furnished gratuitously. And the relation of aunt and nephew seems to be within the rule.” Estate of Kessler, 87 Wis. 660, 59 N. W. 129; In re Schmidt’s Estate, 93 Wis. 120, 67 N. W. 37; Williams v. Williams, 114 Wis. 79, 89 N. W. 835.
In the latter case it was also said:
.“Where there is close relationship between the parties, .and they live under the same roof, the rule is almost universal that services rendered by one to the other are presumed to be simply natural acts of kindness, and intended as a gratuity. Such are most of the recorded .cases.” And further: “The law would not imply a promise on the part of a guest to pay for board and lodging, nor, on the other hand, would it imply a promise to pay for services rendered by him while receiving the hospitality accorded to him as a guest.”
In that case it was held that services rendered by one to his brother while he was a guest in the home of his brother were presumed to have been rendered gratuitously, while such presumption did not obtain where the brother continued rendering the same sort of service after taking up his abode with his own family in another house.
The facts of this case furnish every circumstance necessary to .raise the presumption that the services were gratui*394tously rendered within the doctrine of the principle above stated. There was a close relationship between the parties, a friendship bordering tfpon affection; a living under the same roof, either as a guest or member of the family. During such time the claimant rendered such service as one member of a household would naturally render to anothér, or as a guest would render to a host. There was no talk of compensation and, evidently, no thought of compensation, on the part of any one.' The claimant enjoyed the friendship, the companionship, and the hospitality of the deceased, and contributed by her companionship and helpfulness to the comfort and pleasure of the deceased. There seems no reason whatever to assume that there was any thought on the part of any one that the claimant was to be compensated for her services up to the time that the deceased suffered the stroke. Until such time her relations with the household of the deceased were the same as those maintained upon numerous occasions during the preceding years. Was there any change in those relations when the deceased suffered the stroke? True, she perhaps needed greater care and attention, but that circumstance in no wise changed the relations existing between the parties, or between the claimant and the household of which she was then a member. Although the condition of deceased was such as to require greater attention and services of a somewhat different character, nevertheless the prior relations continued, and the services rendered by the claimant were presumptively rendered in the same spirit, and were prompted by the same instincts and the same considerations.
The evidence in this case reveals a rather beautiful relation, an affectionate friendship between the deceased and the claimant, and any suggestion that the services rendered by the claimant to her aunt were rendered in the hope or expectation of reward or compensation is to profane that relation. At no time during the life of Mrs. Skinner did the claimant belie the friendship^ existing between her and *395her aunt by any word or insinuation to any one that the aunt was in any manner indebted to her for any services which she had rendered her aunt. Not only the presumption raised by law, but the attitude and conduct of the claimant during the lifetime of the deceased, stamps the services for which claimant demands compensation as gratuitous, and gives rise to no claim in behalf of the claimant against the estate of Mrs. Skinner.
By the Court. — Judgment reversed, and cause remanded with instructions to disallow the claim.